Citation Nr: 1133276	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-26 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for pancreatitis, to include as due to herbicide exposure or as secondary to service-connected Type II diabetes mellitus (diabetes).


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

Although not directly associated with this appeal, the Veteran and others offered testimony concerning pancreatitis at two hearings before a Decision Review Officer (DRO) at the RO, in June 2003 and November 2004.  Transcripts of those hearings have been associated with the claims file.  No hearing with respect to the issue currently on appeal before the Board has been requested. 

The Board remanded this issue for further development in October 2009.  As discussed below, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDING OF FACT

There is no currently diagnosed disability of the pancreas, to include pancreatitis; and moreover, the weight of the evidence does not establish that a disability of the pancreas was incurred or aggravated by service, to include herbicide exposure, or by service-connected diabetes, to include treating medications.



CONCLUSION OF LAW

The criteria for service connection for pancreatitis have not been met on a direct, presumptive, or secondary basis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2006), (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in March 2004 and April 2005 letters, prior to the initial unfavorable rating decision in August 2005, of the evidence and information necessary to substantiate his claim on a direct, presumptive, and secondary basis, as well as the respective responsibilities of the Veteran and VA in obtaining such evidence.  In a March 2006 letter, he was further advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  The timing defect with respect to this notice letter was cured by the subsequent readjudication of the Veteran's claim, including in a November 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Moreover, the Veteran and his representative have shown actual knowledge of the requirements to establish direct, secondary, and presumptive service connection (based on herbicide exposure) by presenting evidence and arguments concerning these theories and citing to applicable regulations.  Further, there has been no allegation of prejudice with respect to any possible notice defects in this case.  

Concerning the duty to assist, records pertaining to the Veteran's benefits from the Social Security Administration (SSA) have been obtained and considered.  VA treatment records dated from March 2000 through April 2009 are also associated with the claims file.  The Veteran has specifically denied any VA treatment prior to 1999 or 2000, stating that prior pertinent treatment was with private providers.  See, e.g., April 2003 statement.  Concerning private records, the Veteran has identified treatment from Dr. H.S. with Hinds Medical Center (now known as Mississippi Medical Center) from 1987 to 1995, including treatment for pancreatitis.  Such records were obtained and considered.  There is also an indication that Dr. C.R. treated the Veteran during this period, as well as through at least November 2004.  See, e.g., July 2003 record from Dr. C.R. (noting prior treatment in 1992 at Hinds General Hospital); November 2004 hearing transcript (Dr. C.R. testified to treating the Veteran since 1986 with Dr. H.S. at Hinds General Hospital).  

In this regard, the claims file includes a July 2003 treatment record from Dr. C.R. which indicates that the Veteran was a "new patient" at that time, but that he was also seen in 1992.  There are also letters from Dr. C.R. dated in November 2003 as well as August 2006, and testimony from Dr. C.R. at a November 2004 hearing.  The Veteran provided an authorization for records dated in 1986 from Dr.C.R. in April 2005, and an authorization for records concerning diabetes and secondary conditions from Internal Medicine Clinic in December 2008.  Prior to the Board's October 2009 remand, the AOJ made two requests for records from Internal Medicine Clinic and, in March 2009, notified the Veteran that no response had been received and that he was responsible for providing such records.  After the remand, in November 2009, the AOJ again requested the Veteran to identify any outstanding VA or private treatment, specifically to include from Dr. C.R., and to provide an authorization to allow VA to obtain the non-VA records.  The Veteran did not respond to this request for information, or provide any further records from Dr. C.R. or Internal Medicine Clinic.  VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  Under the circumstances of this case, including the Veteran's failure to fully cooperate with the development process, the Board finds that all reasonable efforts have been made by VA to obtain any outstanding private treatment records.  

Additionally, as directed in the prior remand, the Veteran was afforded a VA examination in December 2009 to determine the nature and etiology of any current disorder of the pancreas, including pancreatitis, which was supplemented by a January 2010 addendum.  As discussed below, the examiner found that there is no current disability of the pancreas, to include pancreatitis.  Service connection may not be granted without a present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The examiner also addressed the questions of whether any possible disability was incurred or aggravated by service, to include exposure to herbicides, or by service-connected disability, as directed in the remand.  The examiner's opinions are accompanied by a complete rationale, and they reflect consideration of all lay and medical of record, including the June 2002 VA opinion, and the November 2003 and November 2004 private opinions, as directed in the prior remand.  Moreover, neither the Veteran nor his representative have argued that such examination is inadequate for adjudication purposes.  Therefore, the Board finds that the VA examination is adequate.

The Board notes the last VA treatment records in the claims file are dated in April 2009, and it appears that the Veteran may have received treatment for diabetes and related complications since that time.  However, the Veteran has not asserted, and there is no other indication, of any symptoms, treatment, or diagnosis of a disability of the pancreas since that time.  Accordingly, the evidence of record is sufficient.

In October 2009, the Board remanded the case in order to obtained private treatment records and afford the Veteran a VA examination.  As discussed above, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  Under the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II.  Analysis

The Veteran asserts that he currently has a disability of the pancreas, to include pancreatitis, as a result of exposure to herbicides while in service, or as secondary to his service-connected diabetes, to include treating medications.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303(a).  Where a disability is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that it was incurred during service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

In addition, VA regulations provide that, if a Veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides (Agent Orange) during such service.  Further, certain specified diseases will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

Service connection may also be granted on a secondary basis for a disability that is proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).  The Board notes that the provisions of 38 C.F.R. § 3.310 were amended effective October 10, 2006.  Under the current version, service connection may not be awarded based on aggravation of a nonservice-connected disability unless a pre-aggravation baseline level of disability has been established to allow a comparison to the current level of disability.  See 38 C.F.R. § 3.310(b) (2010).  Although the stated intent of this change was to implement the requirements set forth in Allen, the Board finds that the amendment amounts to a substantive change to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Accordingly, as the Veteran's claims were received prior to October 2006, the previous version of 38 C.F.R. § 3.310, which does not require the establishment of a baseline level of disability before an award of service connection may granted, will be applied because this version is more favorable to the Veteran.  See generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In this case, the Board first finds that the Veteran is not competent, as a lay person, to testify as to a diagnosis or etiology of a disability of the pancreas, to include pancreatitis.  Rather, these questions require specialized knowledge, training, or experience due to the complex nature of the involved bodily system.  See Barr, 21 Vet. App. at 308; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).   

However, the Veteran is competent to report prior treatment, as well as what his providers told him about his condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In this regard, the Veteran has stated that he first had pancreatitis in 1992 or 1995, which he believed was due to food poisoning.  He has also denied any continuing problems with the pancreas after 1992, stating that he had no treatment for the pancreas from 1992 until he was hospitalized in March 1999 or May 2000.  See April 2003 statement, June 2003 hearing transcript.  Similarly, during a January 2001 VA examination for diabetes, the Veteran reported having 3-4 episodes of pancreatitis, with his first episode 10-15 years earlier.  

Available private records confirm several past episodes of pancreatitis.  In particular, records from Dr. H.S. dated from June 1987 through October 1995 indicate several episodes of pancreatitis.  In July 1990 , the Veteran was diagnosed with acute pancreatitis, with a diagnosis of "food poisoning" scratched out.  Records dated in August 1990 reflect a diagnosis of "chronic pancreatitis" with continued inflammation, followed by a diagnosis of "acute pancreatitis resolving."  In November 1991, a CT scan of the pancreas showed a pseudocyst, and there was not that the Veteran had had pancreatitis.  In January 1992, Dr. H.S. noted chronic pancreatitis with pseudocyst, and a February 1992 record reflects "chronic pancreatitis resolved."  An October 1993 record has an impression of rule out peptic ulcer disease or pancreatitis.  Similarly, an October 1995 record reflects a diagnosis of gastroenteritis, rule out pancreatitis.  

Consistent with these records, a May 2000 VA treatment record notes a previous medical history of pancreatitis in 1991, as well as a history of alcohol abuse.  The Veteran was admitted for VA treatment in late August 2000 and early September 2000, at which point he was diagnosed with new onset diabetes and acute pancreatitis.  He was noted to have a history of pancreatitis two times approximately 10 years ago.  The Veteran again reported a history of alcohol use, but that he stopped drinking in April 2000.  In August 2000, the VA provider noted that there was "likely some degree of chronic pancreatitis."  Similarly, in September 2000, the VA provider stated that the Veteran's acute pancreatitis was completely asymptomatic, and that he "probably has a degree of chronic pancreatitis."  Records concerning the Veteran's SSA disability benefits primarily concern his legs, and there is no additional information concerning the pancreas.

The claims file includes VA treatment records dated from March 2000 through April 2009.  While the Veteran was treated for many medical conditions, including diabetes and complications, there are no complaints or treatment concerning the pancreas since the fall of 2000.  Rather, records dated in August 2005 and February 2008 note a condition of "pancreatitis times 2" that was "inactive," stating that "this was back in the 1980s."  There is no mention of the pancreas or pancreatitis in active problem lists since 2000, to include in April 2009.  There is also no suggestion by the Veteran or otherwise of any change in the condition of his pancreas since that time, or since the December 2009 VA examination.

In addition, during VA examinations concerning diabetes in January 2001, June 2002, and July 2005, the Veteran was noted to have had past episodes of pancreatitis.  He was diagnosed with "history of pancreatitis" in January 2001, but no current pancreas condition was diagnosed during any of these examinations.  

The Veteran was afforded a VA examination concerning his claim for pancreatitis in December 2009.  The examiner noted the several documentations of pancreatitis.  However, he stated that the records since the Veteran's August 2000 hospitalization showed no additional amylase or lipase levels, no additional hospitalizations for pancreatitis, and no additional diagnoses of acute pancreatitis.  There was only mention of pancreatitis remotely 2 times 10 years ago.  In addition, the Veteran did not describe ongoing nausea, vomiting, anorexia, weight loss, changes in bowels, abdominal pain, or other symptoms that would be associated with bouts of pancreatitis.  Upon physical examination, collection of laboratory data including general chemistries and lipase and amylase, and review of the claims file, the examiner diagnosed Type 2 diabetes and status post-acute pancreatitis.  The examiner noted that the Veteran's amylase and lipase levels were mildly elevated, but he opined that there were no present findings to suggest an ongoing problem or disorder with the pancreas.  The examiner gave a detailed summary of the prior VA and private records concerning the pancreas, consistent with those summarized above.  In a January 2010 addendum, the examiner reiterated that there is no current finding of a disorder of the pancreas.  The examiner noted that the Veteran was found to have acute pancreatitis in the early 1990's, prior to his diagnosis of diabetes, and that he was again found to have pancreatitis when admitted to the VA hospital in August 2000.  However, the examiner stated that the evidence of record did not indicate any evidence of ongoing chronic pancreatitis or acute pancreatitis.  The examiner explained that the slight elevation of the amylase and lipase levels is nonspecific and not diagnostic of pancreatitis or disorder of the pancreas.  

Based on all evidence of record, the Board finds that service connection is not warranted for a disability of the pancreas, to include pancreatitis, as the weight of the evidence does not establish a current disability.  As noted above, the Veteran is not competent to testify to a current diagnosis, so his testimony to this effect is not probative.  Further, while there is VA and private evidence of treatment for acute and chronic pancreatitis several times in the 1990's and in 2000, there is no further evidence of a pancreas disorder since that time.  Although VA providers stated in August 2006 and September 2000 that there is "likely" or "probably" some degree of chronic pancreatitis, the December 2009 VA examiner stated that there was no further evidence of pancreas disorder after that time.  Rather, the VA examiner opined in his December 2009 report, along with the January 2010 addendum, that there was no current disability, based on a review of all available evidence, including prior VA and private records, current physical examination and laboratory tests, and the Veteran's subjectively reported symptoms.  As such, the Board finds that the most recent VA examiner's opinion is the most probative, and it outweighs any prior VA or private opinions concerning the existence of a current or chronic disability, as it reflects consideration of all lay and medical evidence of record.  There is no contrary competent evidence of record, and there is no indication that the condition of the Veteran's pancreas has changed since this VA examination.

The Board notes that the Veteran received treatment from Dr. C.R. through at least November 2004.  However, reasonable requests to obtain any such treatment records were unsuccessful, so further records from this provider are unavailable.  Nevertheless, the available records from Dr. C.R. do not reflect any treatment or diagnosis concerning the pancreas after 2000.  Rather, in a July 2003 treatment record, Dr. C.R. noted a past history of pancreatitis, or during the period of treatment by Dr. H.S.  He did not diagnose any current pancreas condition, to include pancreatitis, at that time.  Similarly, while Dr. C.R. expressed opinions concerning diabetes and pancreatitis in a November 2003 letter and at a November 2004 hearing, which are discussed below, he did not indicate any current treatment or diagnosis for the pancreas. This is consistent with the December 2009 VA examiner's findings based on a summary of the available lay and medical evidence.

In summary, the weight of the evidence fails to establish a current disability of the pancreas, to include pancreatitis.  In this regard, the Board observes that the record is negative for any definitive diagnosis of a disability of the pancreas, to include pancreatitis, after 2000, which is approximately five years before the Veteran filed his claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim).  Therefore, the Veteran's service connection claim cannot be granted.  See Brammer, 3 Vet. App. 225.  

Moreover, even if there was a currently diagnosed disability of the pancreas, to include pancreatitis, the weight of the evidence does not establish that any such disorder was incurred or aggravated by the Veteran's active service, to include herbicide exposure, or by his service-connected diabetes.  

Concerning herbicide exposure, the Board acknowledges that the Veteran is presumed to have been exposed to herbicides during his service in Vietnam, and he has been granted service connection for diabetes on this basis.  However, a disability of the pancreas, to include pancreatitis, is not subject to presumptive service connection on this basis.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Board notes that Dr. C.R. has opined that the Veteran's prior episodes of pancreatitis were caused by exposure to Agent Orange, based on unspecified medical literature.  See July 2003 treatment record; November 2003 letter; November 2004 hearing transcript.  However, the January 2001 VA examiner indicated that there is no known association between pancreatitis and Agent Orange.  Further, the most recent VA examiner considered the opinions of Dr. C.R. and stated that the current medical literature does not definitely establish that Agent Orange causes acute or chronic pancreatitis or disorder of the pancreas.  See December 2009 report and January 2010 addendum.  Moreover, VA's Secretary has repeatedly determined that gastrointestinal, metabolic, and digestive disorders, as well as pancreatic cancer, are not associated with exposure to herbicide agents, based on a review of available evidence in medical literature.  See, e.g., 68 Fed. Reg. 27630 (May 30, 2003); 75 Fed. Reg. 32540 (June 8, 2010); 75 Fed. Reg. 81332 (December 27, 2010) (referring to new studies concerning pancreatic cancer).  As such, the Board finds the opinions of Dr. C.R. to be outweighed by the two VA examiners opinions and by the repeated findings by VA's Secretary, which are based on numerous scientific studies and review of medical literature.  

With respect to secondary service connection, the evidence of record shows that the Veteran first experienced pancreatitis in the early 1990's, and that he was diagnosed with diabetes in 1999 or 2000.  The Board notes that Dr. C.R. initially stated during the November 2004 hearing that the Veteran was diagnosed with diabetes in 1992.  However, he later clarified that the Veteran developed diabetes as of March 1999, and he corrected the year from 1992 to 1999.  An April 2002 VA treatment record notes that the Veteran had diabetes in May 2000 based on blood tests, and he was admitted for diabetes in August 2000.  This is generally consistent with the available VA and private records.  Notably, Dr. C.R. has not opined that the Veteran's pancreatitis was caused or aggravated by his diabetes. Rather, he has stated that the Veteran's diabetes was caused by his pancreatitis (or by Agent Orange).  See November 2003 letter; November 2004 hearing transcript.  Similarly, a June 2002 VA examiner opined that the Veteran's diabetes was caused by his repeated bouts of pancreatitis.  In a January 2010 addendum report, the most recent VA examiner noted these prior opinions and the fact that the Veteran's pancreatitis preceded his diagnosis of diabetes.  The examiner stated that the diabetes could have been a contributing factor to pancreatitis when the Veteran was treated for both conditions in 2000, but that resolved and there has been no ongoing problem with pancreatitis.  Accordingly, the examiner opined that there was no permanent aggravation of a disorder of the pancreas related to the Veteran's diabetes.  The Board notes that this would include any medications used to treat diabetes.  To the extent that Dr. C.R. may have stated that certain medications used to treat the Veteran's diabetes damaged his pancreas during the November 2004 hearing, this is outweighed by the other evidence of record, as summarized above. 

In conclusion, the weight of the evidence of record fails to establish a currently diagnosed disability of the pancreas, to include pancreatitis.  Moreover, the weight of the evidence does not establish that a disability of the pancreas was incurred or aggravated by service, to include herbicide exposure, or by the service-connected diabetes mellitus, to include treating medications.  

As the preponderance of the evidence is against service connection for a disability of the pancreas, to include pancreatitis, the benefit of the doubt doctrine does not apply and the Veteran's claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for pancreatitis is denied.



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


